Case 1:03-cr-01256-JFK Document 248 Filed 12/16/20 Page 1 of 2

| USDC SDNY
i } DOCU WV Pere, IT

de gee
i eed s EPMA R Pe
ic WALLY

 

 

     
 

     

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-against- : No. 03 Cr. 1256 (JFK)
VICTOR LORENZANO, : ORDER

Defendant.

JOHN F. KEENAN, United States District Judge:

On December 10, 2020, Defendant Victor Lorenzano filed a
pro se motion for reduction in sentence pursuant to the First
Step Act, 18 U.S.C. § 3582(c) (1) (A), commonly known as the
compassionate release statute. (ECF No. 247.) Lorenzano’s
motion, which includes a memorandum of law of approximately 40
pages, also requests appointment of counsel.

“[P]ro se litigants generally are entitled to a liberal
construction of their pleadings, which should be read ‘to raise
the strongest arguments that they suggest.’” Green v. United
States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.
Henderson, 89 F.3d 75, 79 (2d Cir. 1996)). Here, Lorenzano has
submitted a comprehensive memorandum of law in support of his
motion. Accordingly, Lorenzano’s request for appointment of
counsel is DENIED.

IT is FURTHER ORDERED that the Government is directed to
file its response to Lorenzano’s pro se motion by no later than

January 5, 2021, and to mail a copy to Lorenzano at that time.

 
Case 1:03-cr-01256-JFK Document 248 Filed 12/16/20 Page 2 of 2

Lorenzano shall have 30 days from the date on which he is served
with the Government’s response to file a reply, if any. Absent
further order, Lorenzano’s motion will be considered fully
submitted as of that date.

The Clerk of Court is directed to electronically notify the
Criminal Division of the U.S. Attorney’s Office for the Southern
District of New York that this Order has been issued. The Court
will mail a copy of this Order to Lorenzano.

SO ORDERED.
Dated: New York, New York Soke ; ¢ AC
December 16, 2020 ; zi ft
John F.’ Keenan
United States District Judge

 

 
